ORDER
Respondent pled guilty to one count of willful failure to make and file a state income tax return in violation of S.C.Code Ann. § 12-54-40(b)(6)(c) (Supp.1994). The Office of Disciplinary Counsel asks this Court to place respondent on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR, and to appoint an attorney to protect clients’ inter*200ests pursuant to Rule 31, RLDE, Rule 413, SCACR. Respondent consents.
IT IS ORDERED that the petition is granted and respondent is temporarily suspended from the practice of law in this State until further order of this Court.
IT IS FURTHER ORDERED that John E. Copeland, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating account(s), and any other law office accounts respondent may maintain. Mr. Copeland shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Copeland may make disbursements from respondent’s trust account(s), escrow account(s), operating aecount(s), and any other law office accounts respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the aceount(s) and shall further serve as notice to the bank or other financial institution that John E. Copeland, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that John E. Copeland, Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the authority to direct that respondent’s mail be delivered to Mr. Copeland’s office.
/s/ Jean H. Toal, C.J.